Citation Nr: 1712554	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  10-04 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1975 to August 1981.  The Veteran died on February [redacted], 2008, and the appellant claims as his surviving spouse.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The appellant testified at a September 2015 hearing before the undersigned Veterans Law Judge (VLJ) via a video conference in Seattle, Washington.  A transcript of the hearing is associated with the claims files.

This appeal was previously before the Board in November 2015.  It was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran's hypertension began in service because his blood pressure was elevated before his discharge from service.

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The Veteran died on February [redacted], 2008.  The death certificate shows that principal causes of death were pneumonia (unspecific organism) and diabetes mellitus type II, and contributory causes of death were depression, hypertension, hyperlipidemia, and amphetamine dependence.  VA outpatient treatment records - the earliest of which are from 2003 - reveal that the Veteran was being treated for these diseases prior to his death.

VA obtained a medical opinion in August 2016.  The VA examiner reported that the Veteran's medical records during service do not indicate any clear diagnosis of a chronic hypertension condition, though there was evidence of blood pressure 'lability' in time frame closer to discharge.  The examiner opined that the Veteran's hypertension is less likely than not due to service, nor is there evidence, in retrospect of chronic hypertension during service, nor would the 'labile blood pressures' of the Veteran's service period be a likely etiology for his later diagnosis of hypertension.

The appellant submitted a letter in September 2016 along with additional evidence.  That evidence included a March 2004 document from the Social Security Administration (SSA) indicating the Veteran had been awarded SSA disability benefits.  However, SSA records had not been previously requested or associated with the claims file.  Accordingly, upon remand, SSA records should be obtained, as these records are potentially pertinent to the appellant's pending claim.  Tetro v. Gober, 14 Vet. App. 100, 108-9 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Social Security Administration and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied upon to make the decision.  All efforts to obtain these records must be documented. 

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

2. If additional medical evidence pertaining to hypertension is obtained, obtain an addendum opinion from the VA examiner who provided the August 2016 VA medical opinion, or another appropriate medical professional if the examiner is unavailable.  

3. If additional evidence is received, the AOJ should readjudicate the issue on appeal.  If the benefit sought remains denied, the appellant should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

